Wyly, J. •
A motion is made to dismiss this appeal, because the transcript was not filed in this court within three judicial days after the return day fixed by the district judge.
*450On tlie twenty-second of June, 1870, the appeal was granted, and the bond was filed on tlie same day, the return day being- fixed on tlie first Monday of July, 1870, at Monroe. The record was not filed till more than three judicial days had elapsed after tho return day. But, it appears, that the appellant obtained from the district judge on tho seventh of July, an oi-der extending the time of tho return day till the eighth of July, 1870,
This order ivas an absolute nullity. The appeal having been granted, and the bond given, the district judge ceased to have jurisdiction of the case further than to test the sufficiency of tho security on the appeal bond. 21 An. 152; 19 La. 178. The motion to dismiss is therefore well taken. 21 An. 210, 213.
Let the appeal be dismissed at tho cost of the appellant.